DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., U.S. Patent Application Publication No. 2010/0173266, in further in view of KITCHING et al., U.S. Patent Application Publication No. 2014/0315153.

As per claims 1, 10 and 19, Lu teaches a method of adjusting a cutting tool (e.g. See Lu et al., method for dynamic adjustment of the cutting tool, para. [0053]), the method comprising:

determining, based on a cut line generated for a cutting tool to cut a dental aligner, that the cutting tool is incapable of following the cut line (e.g. See Lu et al., facilitate cutting of an aligner material, Abstract; a determination is made as to whether collision with inner shell 1510 will occur, para. [0059]; thus, determine that the cutting tool cannot follow the cut line due to collision); and

adjusting a position of the cutting tool with respect to the cut line so the cutting tool is capable of following the cut line (e.g. See Lu et al., incremental adjustment process away from inner shell 1510 is continuously repeated while cutting tool 1102 is moved or transitioned along the cutting curve, para. [0059]).

Although Lu et al. describes forming an aligner using plastic over a sterolithogirc formed mold, Lu et al. does not explicitly define this process to be thermoforming, per se, even though it seems amply obvious this is what Lu et al. is referencing. 

In analogous art, KITCHING et al. discloses a method for producing a dental implant wherein a physical mold is covered with a thermoplastic sheet via a thermoforming process and excess thermoplastic material is trimmed off after the thermoforming process to produce a thermoformed piece (e.g. See KITCHING et al., Figure 2 elements 214 and 222).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of KITCHING et al. into Lu et al. for the purpose of allowing the dynamic cutting (trimming) of an aligner that is formed via a thermoforming process.

As per claims 2 and 11, this claim recites that the cut line separates a part of a tooth and a part of the gingival of one of the material or the dental model. Upon closer inspection of this claim, it would appear that if the aligner is cut entirely above the gum line, but under the cap of the tooth, then the limitation met since a portion of the tooth is above the cutline and is separated from the gums (gingival portions). Similarly, if the cut line is below the highest point where the gums meet the sides of each tooth but is also higher than the lowest part of the gums on the bottom of each tooth, then this feature is (e.g. See Lu et al., specifically a plurality of gingival parametric curves 456 can be suitably defined to generate a dynamic cutting curve between teeth 220A and 220B, Fig. 2D, para. [0041]).

As per claims 3-4, 12-13 and 20, this claim requires that the position of a cutting tool be modifiable by allowing it to move towards the gingival portion. The gingival portion is broadly interpreted to correspond to the gums, per se. To require that the tool move towards the gums is inherent to the automated cutting process of the aligner itself. This is because the gingival portion does not only reside in one plane. There is depth and height to the gums with respect to the teeth themselves. In order to cut an aligner, the tool must be able to follow a path that has depth as well as traveling up and down. Therefore, in the opinion of the examiner, the capability of the tool moving towards to the gingival is an inherent capability of Lu et al.’s combined system. With respect to claim 4, clearly the cutting tool moves about an axis though/along the model and which extends parallel to the cut line since the tool moves along the sides of the aligner while concurrently following the peaks and troughs of the cutline while simultaneously following the depth of the cut line in certain areas (e.g. also see Lu et al., specifically the tip of the cutting tool 112 moving parallel to the surface; see Figure 13 and [0057]).
 
As per claims 5-6 and 14-15, and as best understood, Lu et al.’s combined system appears to adequately teach or suggest a adjusting the position of the cutting tool by rotating the cutting tool toward the gum (gingival) (e.g. Lu et al. discloses being able to adjust the angle of incidence of the cutting tool, this alteration or adjustment of angle is interpreted to correspond to a rotation of the tool itself, and clearly the angle of incidence changes with respect to an axis defined along/through the model and extends substantially parallel to the cut line (e.g. See Figures 12 and 13 and their corresponding textual descriptions).

 As per claims 7-9 and 16-18, Lu et al.’s combined system adequately discloses a feature whereby it is determined that the cut line is incapable of being followed by comparing a target position of the cutting tool to a constraint of the cutting tool and the determining that the target is outside the constraint, wherein the target position is a target tool vector defined by a tip angle of the cutting tool (e.g. See Figures 13 and 14, and [0010], [0030], [0036], [0052] and [0057] – [0060]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 26, 2021
/RDH/